Citation Nr: 1412742	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1955 to October 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

In October 2013, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901.  A VHA opinion was received in September 2013.

In January 2014, the Board notified the Veteran of its request for a VHA medical opinion and offered him an opportunity to respond to the opinion.  In February 2014, the Veteran's representative responded that there was no further argument or evidence to submit and waived the 60 day waiting period for response, thus allowing the Board to proceed with adjudication of the appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent and credible evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to service is, at least, in relative equipoise.

2. The competent and credible evidence on the question of whether the Veteran's current tinnitus is etiologically related to service is, at least, in relative equipoise.


CONCLUSION OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran contends that his current hearing loss and tinnitus have resulted from his in-service noise exposure to gunfire as a gunner on a 105mm Howitzer.  The Board agrees and finds that service connection for these disabilities is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases, to include sensorineural hearing loss as an organic disease of the nervous system, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.  The Board notes that the Veteran's service treatment records are unavailable.  In such a situation, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist in the development of a claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no service connection presumption, either in favor of the claimant or against VA, arises when there are lost or missing service treatment records.  Cromer, 19 Vet. App. at 217-18.

In the present case, the Veteran's service treatment records are unavailable, as indicated by a Formal Finding of Unavailability issued in April 2010, which determined that the records were destroyed in a fire at a National Personnel Records Center facility.  Nevertheless, the Board notes that the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d).

The record reflects that the Veteran's military occupational specialty (MOS) was artillery field crewman, as shown on his DD Form 214.  On his April 2008 Application for Compensation and/or Pension, the Veteran indicated that he has suffered from bilateral hearing loss and tinnitus since October 1956.  He further stated that he was a gunner on a 105mm Howitzer, that his job in the military required him to be the gun mount when the gun was being fired, that he was never issued hearing protection, and that he believed that his hearing loss resulted from service.  Id.  

In August 2009, the Veteran underwent a VA audiological examination for bilateral hearing loss and tinnitus.  The examiner did not have the claims file to review but interviewed the Veteran and conducted an examination of him.  The Veteran told the examiner that he was exposed to large gunfire, grenades, mortars, small gunfire, and motor and tank noise without ear protection in service.  The Veteran complained of tinnitus in both ears, which, he asserted, began in the military and which occurs either once or multiple times per day for about 3 to 4 hours.  The examiner conducted an examination of the Veteran's hearing but found that such examination was not suitable for rating purposes for various reasons, including the an emergency room visit by the Veteran earlier that day.  Consequently, the examiner recommended reexamination of the Veteran on another date.  In September 2009, after reviewing the Veteran's claims file, the same examiner provided an addendum opinion stating that she could not provide an opinion based on his hearing test or the claims file records and again recommending reexamination of the Veteran.

In March 2010, the Veteran was afforded another VA audiological examination.  The Veteran reported tinnitus which began in service and occurs once or multiple times per day for 3 to 4 hours at a time.  Audiogram puretone threshold values for the Veteran's left ear were recorded as 40 decibels (dB) at 500 Hertz (Hz); 70 dB at 1000 Hz; 90 dB at 2000 Hz; 95 dB at 3000 Hz; 85 dB at 4000 Hz; and an average score of 85 dB.  Puretone threshold values for the Veteran's right ear are 35 dB at 500 Hz; 65 dB at 1000 Hz; 95 dB at 2000 Hz; 95 dB at 3000 Hz; 90 dB at 4000 Hz; and an average score of 85.25 dB.  Speech recognitions scores were 32 percent for the left ear and 20 percent for the right ear.  From these results, the examiner determined that the Veteran had mild to severe sensorineural hearing loss in the left ear and mild to profound sensorineural hearing loss in the right ear, with tinnitus associated with such hearing loss.  In an addendum opinion provided which included consideration of the Veteran's claims file, the examiner stated that she could not offer an opinion on the Veteran's hearing loss and tinnitus without resorting to mere speculation because there were no hearing tests performed while in service or medical records found in his claims file.

In November 2013, the Board received a VHA opinion concerning the Veteran's bilateral hearing loss and tinnitus.  The VA audiologist reviewed the claims file and concluded that it is at least as likely as not that the onset of the Veteran's hearing loss and tinnitus is associated with his service-related noise exposure, in large part, because his hearing loss and tinnitus began while he was in service, he is competent to provide this lay information, he was a field artillery crewman in the army, noise exposure is conceded for that occupation, he is presumed to have been sound and not hearing-impaired, and he denies any other significant occupational or recreational noise exposure, history of hearing loss, ear disease or head or ear trauma.

Here, the competent and credible evidence of record shows that the Veteran has the current disabilities of bilateral hearing loss and tinnitus.  Additionally, the Board concedes that the Veteran was exposed to loud noises during his active duty service, as his DD Form 214 indicates that his MOS was field artillery crewmember.  See VBA Fast Letter 10-35 (September 2, 2010) (hazardous noise exposure conceded where a duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Thus, the first two elements for direct service connection are met.

Turning to the final element of service connection - whether the Veteran's current hearing loss and tinnitus are related to in-service noise exposure - the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The August 2009 opinion is inconclusive so the Board finds that it has no probative value.  The March 2010 opinion is probative in its finding of hearing loss and tinnitus.  However, the Board assigns no probative value to the examiner's ultimate conclusion of March 2010 opinion that she could not offer an opinion on the Veteran's hearing loss and tinnitus without resorting to mere speculation because she failed to consider all of the relevant facts of the case.  In contrast, the November 2013 VHA opinion carefully considered all such relevant facts - including the circumstances of his military service, Veteran's credible lay statements of the onset of his hearing loss and tinnitus and ongoing symptomatology of those disabilities - and persuasively concluded that is at least as likely as not that the onset of the Veteran's hearing loss and tinnitus is associated with his service-related noise exposure.  Accordingly, the Board finds that the competent, credible, and probative evidence of record supports a finding that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56 (1990).  Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss and tinnitus are met.

ORDER

Service connection for bilateral hearing loss is granted

Service connection for tinnitus is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


